Citation Nr: 0010497	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a prostate 
disorder, to include as due to exposure to herbicides.

3.  Entitlement to degenerative arthritis of the left knee. 

4.  Entitlement to service connection for atherosclerotic 
coronary artery disease with prior myocardial infarctions due 
to nicotine dependence.  

5.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and March 1976 to March 1980.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

Entitlement to service connection for atherosclerotic 
coronary artery disease with prior myocardial infarctions due 
to nicotine dependence and entitlement to service connection 
for nicotine dependence are addressed in the REMAND portion 
of the decision.


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of post-
traumatic stress disorder.  

2.  There is no medical evidence of a current diagnosis of a 
prostate disorder.

3.  There is no medical evidence of a current diagnosis of a 
left knee disorder. 



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a prostate disorder, to include as due to exposure to 
herbicides, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for degenerative arthritis of the left knee is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of diseases, including arthritis, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

I.  Post-Traumatic Stress Disorder

There is no medical evidence of post-traumatic stress 
disorder in the claims file.  In March 1998, the veteran 
underwent a VA psychiatric examination for the purpose of 
determining if he has post-traumatic stress disorder.  
Following that evaluation, the examiner concluded that the 
veteran had no Axis I psychiatric diagnosis.  It was noted 
that the veteran was emotionally comfortable with his style 
of life and was capable of maintaining a relatively good 
level of mental health.  Because there is no medical evidence 
of a diagnosis of the claimed psychiatric disorder, the 
veteran has not presented a well grounded claim for service 
connection for post-traumatic stress disorder.  Epps, supra. 

II.  Prostate Disorder

Service medical records document a number of genitourinary 
complaints and a history of multiple ureteral strictures and 
prostatitis.  There is no current medical evidence of a 
prostate disorder.  During a VA examination in April 1998, an 
examiner diagnosed recurrent gonococcal prostatourethritis in 
service, treated and cured without residual impairments or 
limitations.  That examiner commented that there was no 
evidence of prostatic disease at the time of the April 1998 
examination.  Without medical evidence of a current disorder, 
the veteran's claim for service connection for prostate 
disorder is not well grounded.  Epps, supra.

In reaching this decision, the Board considered the argument 
that the veteran's claimed prostate disease is related to his 
service in Vietnam.  While prostate cancer is listed, 
postatourethritis is not a presumptive disease related to 
herbicide exposure listed at 38 C.F.R. § 3.309(e) (1999).  In 
any event, there is no medical evidence of any type of 
current prostate disease. 

III.  Left Knee

The veteran seeks service connection for arthritis of the 
left knee.  A March 1978 entry in service medical records 
reflects an impression at that time of mild degenerative 
arthritis of both knees, with a commentary that x-rays 
"essentially substantiated this opinion."  Arthritis is a 
chronic disease.  38 C.F.R. § 3.309.  

However, post-service treatment records, although they 
suggest the presence of arthritis of the right knee, contain 
no further reference to arthritis of the left knee.  An 
October 1991 entry in treatment records describes the left 
knee as normal, and a report of an April 1998 VA examination 
reveals that mobility of the extremities and joints was 
normal, except in the right knee and foot, and that X-rays of 
the knees were normal.  Thus, the 1998 examination, which 
included a radiographic examination of the left knee, ruled 
out a current diagnosis of the claimed disability.  Although 
the examiner diagnosed a right knee disorder, that examiner 
did not diagnose a disorder of the left knee.  In light of 
the 1998 examination findings, and in the absence of any 
other medical evidence of a diagnosis of a current 
disability, service connection for a left knee disorder, 
including left knee arthritis, must be denied as not well 
grounded.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for a prostate disorder, to 
include as due to exposure to herbicides, is denied.

Entitlement to degenerative arthritis of the left knee is 
denied.


REMAND

Pursuant to provisions applicable to claims, such as this 
one, filed prior to June 9, 1998, nicotine dependence may be 
treated as a disease for which service connection may be 
granted.  See USB Letter 20-97-14 (Jul. 24, 1997); see also 
38 U.S.C.A. 1103.  Also, service connection may be granted 
for a tobacco-related disability on the basis that the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  VAOPGCPREC 19-
97 (May 13, 1997).  A determination as to whether service 
connection is warranted for a disability or death 
attributable to tobacco use subsequent to military service 
depends on whether post-service tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. § 
3.310(a) (1999).  VAOPGCPREC 19-97 at 3.  This determination 
depends upon whether the veteran acquired a dependence on 
nicotine in service, and whether that dependence may be 
considered the proximate cause of a disability resulting from 
the use of tobacco products by the veteran.  If each of these 
questions is answered in the affirmative, service connection 
should be established on a secondary basis.  Id. at 5.  If it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, adjudicative personnel must 
determine whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  Id. at 6, 7.  See also VAOPGPREC 2-
93 (Jan. 13, 1993).

Service medical records contain a July 1969 entry that 
reflect the veteran was smoking one or two packs of 
cigarettes per day.  In a December 1997 letter, the veteran's 
treating physician, Joel From, M. D., noted that the veteran 
had a history of smoking cigarettes since service and 
coronary arthrosclerosis associated with ischemic 
cardiomyopathy.  The physician opined that there was 
absolutely no doubt that the veteran's nicotine addiction 
contributed to severe coronary atherosclerosis.  Dr. From 
reiterated this position in a March 1998 letter.  

In April 1998, the veteran underwent a VA examination during 
which, according to the examiner, the veteran indicated that 
he smoked during his adolescent years and had smoked 
continually since that time.  The examiner indicated that the 
veteran had not experienced any impairments or limitations in 
connection with his smoking.  The examiner added that there 
was no evidence that the veteran was required to smoke and 
that there was no evidence that the veteran suffered from 
anything other than a voluntary habit that was unrelated to 
the veteran's having been in service.  

In addressing the questions of whether the veteran developed 
an addiction to nicotine during service and whether his heart 
disease is due to that addiction or tobacco abuse while on 
active duty, the Board finds that that the medical evidence 
is conflicting.  The VA examiner essentially rules out the 
contended causal relationships while Dr. From's statements 
are supportive.  It is also apparent, however, that Dr. From 
based his opinion on history from the veteran, obtained many 
years after service, and there is no indication that the 
physician reviewed the claims file.  It is also pertinent to 
note that the veteran's smoking history provided during the 
April 1998 examination, which included an onset date in 
adolescence, conflicts with the smoking history noted by the 
veteran's private physician, who indicated that the veteran's 
smoking began in service.  During a hearing in November 1998, 
the veteran testified that although he "experimented as a 
youngster two or three times, [he did not] smoke regularly 
until [he] went into the service." 

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It is the 
Board's judgment that a cardiology examination that includes 
opinions on the questions at hand is warranted. 

Therefore, the claims file is REMANDED for the following 
development:

The RO should provide the veteran an 
examination by a cardiologist who has not 
examined him before.  A detailed smoking 
history must be obtained and, after 
reviewing the claims file, including the 
veteran's history of tobacco use, the 
examiner should offer an opinion as to 
(1) whether it is at least as likely as 
not that nicotine dependence developed 
during service, and, if so, (2) whether 
it is at least as likely as not that 
tobacco use attributable to that nicotine 
dependence caused the veteran's 
eventually diagnosed heart disease, to 
include coronary arthrosclerosis.   The 
examiner should provide a complete 
rationale for any conclusion provided and 
should comment on any contrary opinions 
contained in the claims file.  The 
examiner's attention is directed to the 
report of an April 1998 VA examination, 
and to letters by the veteran's private 
physician, Dr. From, dated in March 1998 
and December 1997.  The claims file must 
be made available to the examiner for 
review. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


